131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nicole MA, Plaintiff-Appellant,v.SAFEWAY, INC., Defendant-Appellee.
No. 96-17050.
United States Court of Appeals, Ninth Circuit.
Nov. 17, 1997.

Before:  FLETCHER, WIGGINS and RYNER, Circuit Judges.

ORDER

1
Based upon stipulation of the parties that they have settled this case, this appeal is dismissed with prejudice.


2
APPEAL DISMISSED.